Title: James Madison to Walter Jones, 26 July 1828
From: Madison, James
To: Jones, Walter


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                
                            July 26. 1828
                            
                        
                        
                        I learn from Mr. Cutts, that in a Chancery suit brought agst. him by a Creditor, I am to be made a party.
                            Having been very successful throughout my life in keeping clear of litigated transactions I am very anxious to avoid such
                            an one, as that now threatened; and cannot but hope, when the Creditor perceives the manifest inutility of pressing me
                            into the suit, he will not persist in his purpose. Should it happen otherwise, I must ask the favor of you to appear for
                            me, and to lessen as much as possible my participation in the scene. Being wholly unpractised in such proceedings, I must
                            make a further request that the documents whatever they be, which are required on my part, may be put for me into the
                            proper form, and leave me nothing but the sanction of my name, &c. Mr. Cutts will make you acquainted with the tenor of
                            the answer, which if called for, can for be put in. It is so decisive that I can discern no mo<tive> of interest the Creditor
                            after being apprised of it, can feel in imposing on me the necessity, of a formal disclosure.
                        
                            
                                
                            
                        
                    